DETAILED ACTION
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2019/0109973 to Risa teaches a method for performing high dynamic range optical image detection comprising imaging incident light from a scene onto an object plane, determining the locations of those pixels in the object plane of higher brightness, detecting optical irradiance values to produce a first image, detecting irradiance values of pixels of lower brightness to product a second image, and generating a high dynamic range optical irradiance map of the scene by combining the first detected image and the second detected image into a single image.  However, Risa does not teach a, “filter unit controls the attenuation of the light intensity of the last light, filters off high frequency scattered light, and forms a zero-order diffraction spot, and then controls the diffraction spot to form parallel light,” as currently claimed.
U.S. Pub. No. 2018/0052050 to Menon teaches an image capturing device including a sensor array, lens positioned at a first distance from an intermediate image, and apolychromat positioned at a second distance from the lens that can diffract the intermediate image according to a transform function to produce a dispersed sensor image on the sensor array.  However, Menon does not teach a, “filter unit controls the attenuation of the light intensity of the last light, filters off high frequency scattered light, and forms a zero-order diffraction spot, and then controls the diffraction spot to form parallel light,” as currently claimed.
WO 2017169656A1 to Ando teaches a streak camera used to superimpose and acquire a two-dimensional image of an object subjected to intensity modulation coding with a temporal shift, however the prior art also does not teach all of the limitations including at least, “the image generation unit generates an experimental image in which an object image and a specific measurement matrix are superimposed,” in conjunction with the other limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697